Citation Nr: 1419102	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 until October 1985.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2012, the Veteran offered oral testimony in support of his claim at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.  


FINDING OF FACT

A bilateral foot disorder was not manifested in service and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder are not met.  38 U.S.C.A. § § 1131, 1132, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b) (1) and Dingess were sent to the Veteran in August 2010, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The Veteran has not received treatment at any VA facilities.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded adequate VA examinations in September 2010 and April 2012.  Thus, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection 

The Veteran claims that he has a bilateral foot disorder as a result of his active service.  Specifically, the Veteran contends that he broke his right foot in service and sustained an injury to the left foot, and that he has continued to experience residuals of these injuries since service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As discussed below, the Veteran has been diagnosed with arthritis of the right foot.  Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis, including degenerative joint disease, is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran was treated for a jammed left toe in August 1983.  A December 1984 record shows that the Veteran was diagnosed with an avulsion fracture of the right talus after slipping down a flight of stairs.  He was treated with a splint.  In April 1985, the Veteran was diagnosed with a contusion of the left foot with an ankle spur.  X-rays were negative for any fractures, and the Veteran was put on a limted profile from May 1985 until July 1985 as a result of this injury.  A separation examination is not of record, but a January 1991 Army Reserve enlistment exam shows a normal evaluation of the Veteran's feet.  The Board notes that, while the Veteran reported a previous broken foot on his prescreening form prior to the January 1991 examination, he also specifically denied any current or past foot trouble in a contemporaneous report of medical history.  

Post service treatment records show that the Veteran did not report foot problems until his September 2010 VA examination.  X-rays at that time showed no old or acute fracture or dislocation of the feet or ankles.  The examiner noted a spur seen in each calcaneus.  Based on a review of the service treatment records and on a history elicited from the Veteran, the examiner opined that he could not determine the etiology of the Veteran's foot condition without resorting to mere speculation.  He noted that, while the Veteran had foot injuries in service, the Veteran had no documentation of ongoing treatment other than wearing supportive shoes, and no current foot condition other than complaints of pain.  

In an April 2012 VA examination, the examiner diagnosed the Veteran with a loose ossicle at the left talar head and degenerative or traumatic arthritis of the right foot.  After reviewing the claims file and specifically addressing relevant service treatment and private medical records, the examiner opined that it was less likely than not that the Veteran's bilateral foot condition was related to service.  His rationale was as follows: 

After [injury to the right foot in service] there are no other complaints/findings/documentation regarding any problems with the R foot until 2011.  In fact a 1991 enlistment exam (for Army Reserves) shows the patient denied any foot trouble.  Therefore, there is at least a 20 year time period here where there are no complaints of a R foot condition.  The patient could have injured his R foot at any point during this 20 years.  Regarding the L foot the STRs showed in 1985 the patient sustained contusion of the L foot.  The orthopedic notes indicate this condition seemingly resolved without any long term sequel as the patient was not seen on a long term basis about the contusion. . . . In 2011 the patient notes he slipped on a wet floor in Jan. of that year.  He was diagnosed with a R knee problem, but the patient could just as easily have injured his R or L foot then or at any other time in the 20 year time period noted above.  MRI of the R foot does show degenerative changes and a spur associated with the talus.  X-ray of the L foot at this time shows a loose ossicle at the talar head.  But again these conditions could have occurred at any time after military service.  See April 2012 VA Examination, p. 15.  

Private treatment records show that the Veteran was diagnosed with degenerative changes at the dorsal talonavicular joint with spur formation at the dorsal aspect of the talar head of the right foot in May 2011.  No fracture was noted at the time.  In a December 2012 private treatment record, Dr. J.P. diagnosed the Veteran with a large exostosis to the dorsal anterior talus consistent with an old fracture of the right foot, and arthritis of the right foot, possibly secondary to a previous fracture.  After eliciting a history from the Veteran, the physician opined that the Veteran's current right foot disorder was "highly suspicious for being secondary to his maligned previous talar fracture."  The examiner did not provide a rationale for his opinion.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the September 2010 VA opinion and Dr. J.P.'s opinion to be less probative than the April 2012 VA examiner's opinion.  The September 2010 VA examiner's opinion is purely speculative and thereby carries little value.  Bloom v. West, 12 Vet. App. 185 (1999) (finding unpersuasive the unsupported physician's statement that the veteran's death "could" have been caused by his time as a prisoner of war).  Dr. J.P's positive nexus opinion is a mere conclusory statement, unsupported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

The April 2012 VA opinion, by contrast, provides a much more detailed negative opinion.  The examiner reviewed the Veteran's claims file, provided a lengthy review of the salient medical history, and provided a detailed rationale incorporating private treatment records.  As such, the opinions of the September 2010 VA examiner and of Dr. J.P. are less probative as nexus opinions than the April 2012 VA opinion and are insufficient to grant service connection for the Veteran's bilateral foot disorder.  

While not dispositive, the Board emphasizes the multi-year gap between discharge in 1985 and the first report of post-service symptoms in 2010.  Further, while degenerative changes to the right foot have been noted, this disorder was not manifest to a compensable level within one year of the Veteran's separation from active duty.  Service connection for this disorder is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. § § 3.307, 3.309 (2013).  Moreover, as the symptoms are not documented until many years after service, continuity of symptomatology is not established.  38 C.F.R. § 3.303(b).  

The only other evidence purporting to link the Veteran's current bilateral foot disorder to his active service consists of lay statements from the Veteran's acquaintances and statements from the Veteran and his representative.  In lay statements received in January 2013, S.G., L.S., K.G., and M.C. confirm observations of the Veteran's foot pain.  The Board finds that these individuals are competent to report the Veteran's symptoms as they come to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  However, these statements are not probative evidence of continuity of symptomatology or a nexus to service, as the longest any of these individuals has been acquainted with the Veteran is 10 years, and the Veteran was discharged from service 29 years ago.  To the extent that the Veteran asserts that these statements show that he has been treated for the claimed disorder for the past 20 years, the Board finds them unpersuasive.  See Hearing Transcript, p. 7.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, an orthopedic disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of an orthopedic disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board readily acknowledges that the Veteran is competent to report symptoms of foot pain, but there is no indication that that he is competent to associate this pain with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As such, the lay evidence of record does not constitute competent medical evidence and lacks probative value.  

Further, the Board finds that the Veteran's assertions of continuity of symptomatology are not credible.  Although the Veteran reported a history of a broken foot in a prescreening form in connection with a January 1991 reserve unit enlistment examination, he also specifically denied any history of or current foot trouble in a report of medical history during the same examination.  It follows that if his claimed injury has been problematic since service, that injury would have been reflected on the report of medical history.  His reports of continuous foot pain since service are inconsistent with his endorsement during service that he never had any problems with his feet.  As between his reports now and those made during service, the Board finds the in-service reports to be more probative, as those reports were made contemporaneous to his service, and his current reports are made in the context of seeking monetary benefits.  

The Veteran's own statements and the lay statements submitted on his behalf are outweighed by the competent medical evidence of record.  Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral foot disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 51078 (b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


